[J-57-2014]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :       No. 17 MAP 2014
                              :
              Appellee        :
                              :       Appeal from the Order of the Superior
                              :       Court dated 9/5/13 at No. 2977 EDA 2012
         v.                   :       Affirming the Order of Northampton
                              :       County Court of Common Pleas, Criminal
                              :       Division, dated June 5, 2012 at No. CP-
GREGORIO TORO, III,           :       48-CR-60-2006.
                              :
              Appellant       :       Submitted: June 4, 2014


                                 ORDER



PER CURIAM                                    DECIDED: August 18, 2014

    AND NOW, this 18th day of August, 2014, the appeal is dismissed as having

been IMPROVIDENTLY GRANTED.